 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGEL LEON,                                     Case No. 1:18-cv-01323-DAD-BAM
12                      Plaintiff,                    ORDER GRANTING JOINT
                                                      STIPULATION TO MODIFY
13           v.                                       SCHEDULING ORDER
14    INTERNATIONAL PAPER COMPANY                     (Doc. No. 23)
      INC., D/B/A INTERNATIONAL PAPER,
15    et al.,
16                      Defendants.
17

18          Currently before the Court is the parties’ Joint Stipulation to Continue Discovery Cut-Off

19   and Expert Disclosure Dates. (Doc. No. 23.) Pursuant to the stipulation of the parties, and good

20   cause appearing, the Court GRANTS the request to modify the Scheduling Order.                  To

21   accommodate the Court’s calendar as well as the availability of judges to decide this case, and in
     light of the Standing Order issued by District Judge Dale A. Drozd (Doc. No. 22), IT IS HEREBY
22
     ORDERED that the Scheduling Order in this action is modified as follows:
23

24          Expert Disclosure,
            Including Deadline for
25          Reports for Retained Experts
            (Fed. R. Civ. P. 26(a)(2)(B)):                July 14, 2020
26
            Supplemental Expert
27          Disclosure:                                   July 28, 2020

28
                                                      1
 1          Non-Expert
            Discovery Cutoff:                               July 14, 2020
 2
            Expert Discovery
 3          Cutoff:                                         August 6, 2020
            Pretrial Motion
 4          Filing Deadline:                                August 13, 2020
 5          Pretrial Conf:                                  January 25, 2021
                                                            1:30 p.m.
 6                                                          Dept 5 (DAD)

 7          Jury Trial:                                     March 30, 2021
            (10-12 days est.)                               8:30 a.m.
 8                                                          Dept 5 (DAD)

 9          The Court notes that this is the parties’ second stipulation to modify the Scheduling Order
10   with respect to the deadlines for completion of non-expert discovery and expert discovery. (Doc.
11   Nos. 18, 20.) Further, the parties’ stipulation was filed after the deadlines for expert disclosure
12   and supplemental expert disclosure had lapsed. (See Doc. Nos. 13, 20.) The Local Rules require
13   counsel to seek to obtain a necessary extension from the Court as soon as the need for the
14   extension becomes apparent. L.R. 144(d). Any future requests for Court-approved extensions
15   brought on or after the applicable deadline will be looked upon with disfavor. Id. The parties are
16   additionally cautioned that further modifications of the Scheduling Order will not be granted
17   absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good cause may consist of
18   the inability to comply with court orders in light of the COVID-19 pandemic. Any such future
19   difficulties should be explained.
20   IT IS SO ORDERED.

21      Dated:     March 25, 2020                              /s/ Barbara    A. McAuliffe            _
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
